Exhibit 99.9 (Text of graph posted to Ashland Inc.'s website concerning Ashland Performance Materials gross profit) 3 Month Rolling Average (%)*# January February March April May June July 16.1 August September October November December 12 Month Rolling Average (%)*# January February March 14.1 April May June July 17.6 August September October November December *NOTE: August and September 2007 information (and 3 and 12 month rolling averages that contain August and September 2007 information) is affected by the 13 month foreign reporting impact described on the Business Fundamentals page of this website. #NOTE: On November 30, 2010, the Castings Solutions business was contributed into an expanded joint venture with Süd-Chemie and is no longer reflected in these numbers from December 2010 moving forward. All information excludes activity related to ISP's elastomers business that was acquired on August 23, 2011.
